Citation Nr: 0913619	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-12 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diplopia as a 
residual of an eye injury.

2.  Entitlement to service connection for residuals of an eye 
injury other than diplopia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1965 to 
April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In January 2007, the Board remanded a claim of service 
connection for residuals of an eye injury for additional 
development.  By an October 2007 decision, the Board denied 
the claim.  Thereafter, the Veteran filed an appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2008, the Veteran's representative before the Court 
and VA General Counsel filed a joint motion for a partial 
remand.  By a September 2008 order, the Court granted the 
joint motion and remanded the eye injury claim to the Board 
for further action.  In November 2008, the Board remanded the 
claim for additional development.  The development has been 
completed and the claim is properly before the Board.  Given 
the Board's decision below, the claim has been re-
characterized as two distinct issues.


FINDINGS OF FACT

1.  It is as likely as not that the Veteran's occasional 
diplopia is a result of his active military service.

2.  The Veteran does not have residuals of an eye injury, 
other than occasional diplopia, that are attributable to his 
active military service.


CONCLUSIONS OF LAW

1.  The Veteran has occasional diplopia that is the result of 
disease or injury incurred in active military service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008).

2.  The Veteran does not have residuals of an eye injury, 
other than occasional diplopia, that are the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 4.9 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the issues on appeal has 
been accomplished.  Through May 2003 and February 2007 notice 
letters, the Veteran and his representative were notified of 
the information and evidence needed to substantiate a claim 
of service connection for residuals of an eye injury.  By the 
February 2007 letter, the Veteran was provided with the 
general criteria for assigning disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Although the complete notice was not 
provided until after the RO initially adjudicated the 
Veteran's claim, the claim was properly re-adjudicated in 
January 2009, which followed the adequate notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the May 2003 and February 2007 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the Veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
claimed disabilities.  Consequently, a remand of the service 
connection issues for further notification of how to 
substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
have been obtained and associated with the claims file.  
Records from multiple private treatment providers identified 
by the Veteran have also been obtained.  Additionally, in 
April 2007 and December 2008, the Veteran was provided VA 
examinations in connection with his claim, the reports of 
which are of record.  Furthermore, the Veteran was afforded a 
hearing before the Board in June 2006, the transcript of 
which is also of record.  Significantly, the Veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, certain 
chronic diseases, such as organic diseases of the optic 
nerve, may be presumed to have been incurred during service 
if the disease becomes manifest to a compensable degree 
within one year of separation from qualifying military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

The Veteran asserts that he has current eye problems that are 
residual disability of injury to his eyes during active 
military service.  Specifically, he states that metal 
fragments went into his eyes on one occasion and his head was 
struck by a flywheel on another occasion.  Thus, the Veteran 
contends that service connection is warranted.

A review of the Veteran's service treatment records reveals 
that the Veteran entered service with refractive error and 
myopic astigmatism that was correctable to 20/20 vision 
bilaterally.  In October 1966, the Veteran complained of pain 
behind the left eye.  He also reported double vision when 
looking down and photophobia.  On examination, the right 
cornea had a small foreign body that was to be removed.  The 
left lower eyelid was swollen and slightly tender with the 
cause unknown.  Later that month, a note from the eye clinic 
indicates that the Veteran's right cornea healed and no 
further treatment was needed.  The Veteran's January 1967 
separation examination was normal except for refractive error 
corrected by glasses.  A history of removal of a foreign body 
in the eye was reported.  The examiner stated that there were 
no residuals at that time.

Later in January 1967, after his separation examination but 
prior to his separation from service, the Veteran was seen 
for treatment after his face was hit by a metal piece while 
he was working on a truck.  There was slight swelling and 
tenderness near the left orbit.  An x-ray was negative for 
fracture.  The Veteran was diagnosed with a contusion of the 
face.

The service treatment records also reflect the diagnosis of a 
sebaceous cyst on the left lower eyelid in March 1967.  The 
Veteran had sought treatment for pain in the left eye.  Later 
that month, the Veteran was treated for blepharitis of the 
left lower eyelid.  In an April 1967 record, it was noted 
that the Veteran was treated for a small chalazion of the 
left lower eyelid.

Post-service medical records show that the Veteran was seen 
for eye problems at Ohio State University, the Cleveland 
Clinic, and E.L.M., M.D. shortly after his separation from 
military service.  The Veteran was diagnosed with 
episcleritis and myositis of the extra-ocular muscles.  It 
was thought that he may come down with a demyelinating 
disease.  An August 1968 x-ray of the optic foramina was 
normal.  An August 1968 record noted complaints of diplopia 
but an etiology was not determined.

Employment records from DuPont reflect further complaints by 
the Veteran concerning his eyes.  A June 1970 record showed 
that the Veteran was treated for possible dirt in his right 
eye.  His right eye was irrigated and there were no foreign 
bodies seen.  In June 1974, the Veteran again had dirt 
removed from his right eye while working for DuPont.  An 
August 1976 entry noted that the Veteran had left eye 
irritation with no foreign body seen.  In September 1976, the 
Veteran had an imbedded metal particle of unknown origin 
removed.  Additionally, in February 1979 and December 1979, 
the Veteran had foreign bodies removed from his left eye.  

Since that time, the Veteran has undergone treatment from 
private treatment providers D.B.S., M.D., and G.L.G., M.D.  
The Veteran has been diagnosed with multiple eye conditions, 
including branch retinal vein occlusion of the right eye, 
sudden vision loss of the right eye, secondary macular edema 
of the right eye, associated localized ischemic retinal 
exudates, mild bilateral hypertensive retinopathy, and mild 
nuclear sclerosis.  The private treatment providers did not 
provide an etiology with respect to the Veteran's eye 
conditions and there was no evidence in the submitted records 
linking the conditions to the Veteran's active military 
service.

In April 2007, the Veteran underwent VA eye examination in 
connection with the claim.  The Veteran reported symptoms of 
scratchy eyes, stringy discharge, and strained and blurry 
vision.  On examination, the Veteran had 20/20 corrected 
vision in his right eye and 20/25 corrected vision in his 
left eye.  There were no visual field defects and an absence 
of diplopia was noted.  The examiner diagnosed the Veteran 
with epiretinal membrane of the left eye, mild macular drusen 
of the right eye, status-post branch retinal vein occlusion 
of the right eye, bilateral mild senile cataracts, a 
bilateral thin tear of the film with chronic dry eye 
symptoms, bilateral mild corneal epithelial basement membrane 
dystrophy, hypertension without retinopathy, and bilateral 
myopic astigmatism and presbyopia.  The examiner also 
reported that the Veteran had a history of recurrent 
binocular diplopia with no diplopia elicited on examination, 
a history of bilateral foreign body removal with a small 
faint corneal scar of the left eye, and a history of trauma 
to the left face and orbit area that was not currently 
affecting vision or ocular function.

Regarding etiology, the examiner stated that the epiretinal 
membrane of the left eye was more likely than not of post-
service onset.  Visual acuity worse than 20/20 had recently 
been seen in the Veteran's private treatment records.  The 
examiner stated that the epiretinal membrane caused the 
worsening vision.  Because the Veteran's vision had been 
20/20 on several occasions since discharge from service, the 
epiretinal membrane more likely than not had its onset after 
military service.  The examiner also stated that the branch 
retinal vein occlusion of the right eye was most likely a 
result of the Veteran's hypertension.  The examiner noted 
that the Veteran was first treated for the branch retinal 
vein occlusion in 2004 and the hypertension was not even 
found until a later date.  The examiner gave the opinion that 
the branch retinal vein occlusion and epiretinal membrane 
were not likely caused by any corneal foreign body or metal 
injury that occurred in service.  He reasoned that the 
conditions did not have their onset until 2004, which was 
over 25 years after the Veteran's separation from active 
military service.

With respect to diplopia, the examiner noted that the Veteran 
had recurrent episodes of the condition in 1968 but he had 
not experienced diplopia since 1969, including during the 
April 2007 examination.  The examiner also opined that the 
Veteran's current dry eyes could not likely be attributed to 
a single instance of a metal foreign body or to any trauma to 
the left side of the head.

Pursuant to the Board's November 2008 remand, the Veteran 
underwent further VA examination in December 2008 to address 
the etiology of each current eye disability.  At that 
examination, the Veteran stated that he had not received 
treatment for the eyes since the 2007 examination.  The 
Veteran reported that he had one episode of diplopia in 
October 2008 lasting for about four days.  He also stated 
that he had blood around the left eye for one week at about 
the same time.  Examination reflected 20/20 corrected vision 
in his right eye and 20/25 corrected vision in his left eye.  
Despite the history of diplopia from 1968 and October 2008, 
diplopia was not found on the day of the examination.  The 
diagnoses from the December 2008 examination were epiretinal 
membrane of the left eye, bilateral corneal epithelial 
basement membrane dystrophy, bilateral myopic astigmatism, 
bilateral presbyopia, bilateral mild cataracts, corneal scar 
of the left eye, and a history of diplopia with no diplopia 
on the day of the examination.

The examiner provided a medical nexus opinion for each 
diagnosis.  The examiner found that epiretinal membrane of 
the left eye is more likely than not of post-service onset 
because the condition is likely idiopathic in nature.  He 
reasoned that if the condition was due to the Veteran's 
military service, it would have occurred much earlier than it 
did, which was in May 2005.  The examiner opined that the 
Veteran's bilateral corneal epithelial basement membrane 
dystrophy is more likely than not of post-service onset 
because the condition is likely related to bilateral 
hereditary keratopathy.  He reasoned that the condition is 
hereditary in nature and is unlikely to have been affected by 
military service.  In regards to bilateral myopic 
astigmatism, the examiner found that the condition was 
present upon enlisting in the service and the condition was 
not caused by or the result of the Veteran's military service 
because the likely etiology is a biologically unacceptable 
response to near-point stress when the Veteran was a child.  
The rationale was that, due to the stability of the Veteran's 
refractive error from March 1965 compared to the present, the 
condition is due to the normal growth and development in late 
childhood.

Regarding bilateral presbyopia, the examiner opined that the 
condition is more likely than not of post-service onset 
because it is likely an age-related change in the crystalline 
lens preventing the change in shape of the lens upon 
accommodation.  He reasoned that the condition presented 
itself by 1993 at the typical age of onset of the condition.  
The examiner opined that the Veteran's bilateral mild 
cataracts are more likely than not of post-service onset 
because the condition is the result of age-related changes.  
He noted that cataracts can be caused by trauma or steroid 
use, but the Veteran's cataracts were consistent with aging.  
In regards to the corneal scar of the left eye, the examiner 
found that the condition is more likely than not of post-
service onset because it is likely related to the injury to 
the left eye on February 2, 1979, when a foreign body was 
found while the Veteran was working at DuPont.  

In contrast, the examiner gave the opinion that the Veteran's 
history of diplopia is at least as likely as not due to or 
aggravated by military service.  The examiner found that the 
two could be related because, although the etiology of the 
Veteran's diplopia is unknown, the onset of the condition 
occurred soon after military service.  The examiner 
reiterated that the Veteran did not have diplopia on the day 
of the examination and therefore was not disabled as a result 
of diplopia.

The evidence contained in the Veteran's service records 
clearly document treatment for an eye injury and symptoms 
involving the eyes.  In order for service connection to be 
warranted, there must be sufficient evidence that the Veteran 
has a current eye disability related to the in-service 
symptoms or injury.

Regarding diplopia, the Veteran did not indicate that he 
experienced diplopia subsequent to the treatment in 1968 
until as recently as the April 2007 VA examination.  However, 
he did report experiencing diplopia in October 2008 just 
prior to the December 2008 VA examination.  Notably, both the 
April 2007 VA examiner and the December 2008 examiner found 
that the Veteran did not have diplopia on the day of the 
examinations.  Given these facts, there is a question as to 
the whether the Veteran has diplopia.

The United States Court of Appeals for the Federal Circuit 
has held that lay evidence can be competent and sufficient to 
establish a diagnosis when, among other things, a layperson 
is competent to identify the medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
Experiencing diplopia, or double vision, is likely a 
condition that a layperson is capable of identifying.  In the 
Veteran's case, he reported to the December 2008 VA examiner 
that he experienced an episode of diplopia in October 2008.  
The examiner did not otherwise indicate that he did not 
believe the Veteran or that the Veteran was in error.  In 
fact, the examiner recognized a history of diplopia and 
provided a nexus opinion, suggesting that the Veteran indeed 
experienced diplopia.  Thus, there is competent lay evidence 
that the Veteran experiences diplopia.

Although the Veteran reported the one episode of diplopia, 
there is a question as to whether he has diplopia in the 
sense of having a current disability given that diplopia was 
not found during both the April 2007 and the December 2008 VA 
examinations.  In McClain v. Nicholson, the Court held that a 
current disability may be shown even though the disability 
resolves prior to the adjudication of the claim as long as 
the veteran has a disability at the time the claim is filed 
or during the pendency of the claim.  21 Vet. App. 319, 321 
(2007).  Here, diplopia was not shown by either the medical 
or lay evidence at the time the Veteran filed the claim, or 
at least not since 1968.  However, diplopia was shown to 
exist by competent lay evidence during the pendency of the 
claim-in October 2008.  Ultimately, the VA examiners found 
only that the Veteran did not have diplopia on the day of the 
examinations.  Although constant diplopia has not been shown, 
the evidence reflects that the Veteran has diplopia, at least 
on an occasional basis.  Thus, in light of the holding in 
McClain, current disability has been established.

In regards to a link between the Veteran's occasional 
diplopia and his active military service, the April 2007 
examiner did not provide a definitive opinion on the matter 
most likely because diplopia was not found on examination.  
On the other hand, the December 2008 examiner found that the 
Veteran's history of diplopia was at least as likely as not 
due to or aggravated by military service.  Although, the 
examiner did not appear to be certain as to the cause of the 
Veteran's diplopia, the opinion represents competent medical 
evidence in favor of a nexus between occasional diplopia and 
military service.  There is no other similar medical opinion 
finding that the Veteran's diplopia is not related to 
military service.  The Board notes that should reasonable 
doubt arise on a particular issue, such doubt will be 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2008).  When resolving 
reasonable doubt in favor of the Veteran, the Board finds 
that the Veteran has occasional diplopia that is at least as 
likely as not related to his active military service.  
Accordingly, service connection for occasional diplopia is 
warranted.  See 38 C.F.R. § 3.303.

As previously noted, several current eye diagnoses have been 
identified in addition to occasional diplopia.  Unlike 
occasional diplopia, the competent medical evidence does not 
show that any of the other diagnoses is attributable to the 
Veteran's active military service.  The April 2007 VA 
examiner opined that epiretinal membrane of the left eye, 
branch retinal vein occlusion, corneal scar of the left eye, 
and dryness in both eyes likely had post-service onset or 
were not otherwise related to the in-service eye injury and 
treatment.  The December 2008 VA examiner provided opinions 
that did not link epiretinal membrane of the left eye, 
bilateral corneal epithelial basement membrane dystrophy, 
bilateral mild cataracts, corneal scar of the left eye, or 
bilateral presbyopia to the Veteran's military service.  
Notably, epithelial basement membrane dystrophy, cataracts, 
and presbyopia were included in the opinion as required by 
the August 2008 joint motion.  Based on the competent medical 
evidence, including the opinion evidence, none of the 
identified diagnoses is attributable the Veteran's active 
military service.

The Veteran also has refractive error with myopic astigmatism 
resulting in poor uncorrected visual acuity.  Generally, 
absent a connection to trauma, refractive error shown on 
examination is not a disability for which compensation may be 
authorized because it is not a disease or injury within the 
meaning of applicable law.  38 C.F.R. §§ 3.303(c), 4.9 
(2008).  In the Veteran's case, refractive error with myopic 
astigmatism was noted on his military entrance examination.  
A medical professional has not related that Veteran's 
refractive error to an in-service eye injury.  As required by 
the August 2008 joint motion, the December 2008 examiner 
specifically addressed myopic astigmatism and found that it 
occurred as a result of the Veteran's normal childhood 
development.  Consequently, the Veteran's refractive error 
with myopic astigmatism is not a disability for which service 
connection may be granted.  Therefore, service connection is 
not warranted for residuals of an eye injury other than 
occasional diplopia.

Additionally, the Board notes that there is no objective 
evidence that an ocular nerve disability manifested itself to 
a compensable degree within one year of the Veteran's 
separation from military service.  According to the December 
2008 VA examiner, the Veteran developed age-related cataracts 
many years after service.  Thus, service connection is not 
warranted for an eye disability on a presumptive basis.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the Veteran's written contentions 
and hearing testimony with regard to his claim of service 
connection for an eye disability.  While the Board does not 
doubt the sincerity of the Veteran's belief that his eye 
disabilities are related to his time in service, as a lay 
person without the appropriate medical training or expertise, 
he is not competent to provide a probative opinion on a 
medical matter-such as the etiology of a current disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that service 
connection is warranted for occasional diplopia with 
application of the benefit-of-the-doubt doctrine.  The claim 
of service connection for other residuals of an eye injury 
must be denied.  In reaching that conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against that claim of service connection, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for occasional diplopia is granted.

Service connection for residuals of an eye injury other than 
occasional diplopia is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


